     Case: 3:17-cv-00036-jdp Document #: 125 Filed: 10/05/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF WISCONSIN




DR. SABINA BURTON,
      Plaintiff,

       v.


CHANCELLOR DENNIS SHIELDS, DR.
ELIZABETH THROOP, DANIEL FAIRCHILD,
DR. ELIZABETH FRIEDERS, DR. QIONG LI,
DR. MARY ROSE WILLIAMS, DR. STACI STROBL,
JANELLE CROWLEY, DR. MICHAEL DALECKI,
DR. PATRICK SOLAR, DR. CHERYL
BANACHOWSKI-FULLER, DEBORAH
RICE, DR. MELISSA GORMLEY, ROBERT ATWELL,            Case No. 17-cv-36-jdp
JOHN ROBERT BEHLING, JOSE DELGADO,
DR. TONY EVERS, MICHAEL GREBE, DR. EVE
HALL, MIKE JONES, TRACEY KLEIN, REGINA
MILLNER, JANICE MUELLER, DREW PETERSEN,
CHRIS PETERSON, JASON PLANTE, RYAN RING,
BRYAN STEIL, S. MARK TYLER, GERALD
WHITBURN, and the BOARD OF REGENTS OF
THE UNIVERSITY OF WISCONSIN SYSTEM.
      Defendants.




                               NOTICE OF APPEAL
       Case: 3:17-cv-00036-jdp Document #: 125 Filed: 10/05/20 Page 2 of 2




Notice is hereby given that SABINA BURTON, Plaintiff in the above-captioned case,
hereby appeals to the United States Court of Appeals for the Seventh Circuit from all aspects of
the final judgment entered in this matter on September 4, 2020 and all orders and judgments
entered against Plaintiff, SABINA BURTON and in favor of the Defendants, DENNIS
SHIELDS, ELIZABETH THROOP, DANIEL FAIRCHILD, ELIZABETH FRIEDERS, QIONG
LI, MARY ROSE WILLIAMS, STACI STROBL, JANELLE CROWLEY, MICHAEL
DALECKI, PATRICK SOLAR, CHERYL BANACHOWSKI-FULLER, DEBORAH RICE,
MELISSA GORMLEY, ROBERT ATWELL, JOHN ROBERT BEHLING, JOSE DELGADO,
TONY EVERS, MICHAEL GREBE, EVE HALL, MIKE JONES, TRACEY KLEIN, REGINA
MILLNER, JANICE MUELLER, DREW PETERSEN, CHRIS PETERSON, JASON PLANTE,
RYAN RING, BRYAN STEIL, S. MARK TYLER, GERALD WHITBURN, and the BOARD
OF REGENTS OF THE UNIVERSITY OF WISCONSIN SYSTEM.

Specifically included are the following orders and judgments:

September 5, 2017 - granting in part, the Defendants’ motion to dismiss. (Dkt. 21).

September 6, 2018 - denying Burton’s motion to compel discovery. (Dkt. 63).

March 29, 2019 - granting in part, the Defendants’ motion to dismiss. (Dkt. 66).

May 3, 2019 - granting Burton’s former attorney’s motion to withdraw. (Dkt. 80).

January 14, 2020 - denying Plaintiff’s pro se motions to extend deadlines, to file a fifth amended
complaint, and for medical accommodations and staying briefing and decision on Plaintiff’s
motion to compel discovery. (Dkt. 99).

September 4, 2020 – denying Plaintiff’s motion to compel discovery, granting Defendants’
motion for summary judgment, and dismissing the case. (Dkt. 120 and 121).




                                                                    Respectfully submitted,

       Dated: October 4, 2020                                       s/Sabina L. Burton
                                                                    Plaintiff

                                                                    2689 S. River Rd.,
                                                                    Galena IL 61036
                                                                    Telephone: 608-331-0203
